NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



KAZ MIKOL-CHARLS CATALANO,         )
DOC #C11636,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D17-1845
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 6, 2019.

Appeal from the Circuit Court for Manatee
County; Hunter W. Carroll, Judge.

Luke Newman of Luke Newman, P.A.,
Tallahassee, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.




CASANUEVA, SILBERMAN, and MORRIS, JJ., Concur.